DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/27/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,322,450 to Hu et al. Although the claims at issue are not identical, they are not patentably distinct from each other because most of the differences in claim language amount to a rewording of already protected limitations and any missing elements in the pending claim language is mundane or obvious. Below, the pending application’s claims are matched to the relevant claims of the cited patent. The patented claim language is italicized. 
Pending Claim 1 recites a chip package, comprising:
a semiconductor die laterally encapsulating by an insulating encapsulant;
Patented Claim 1 recites a chip package, comprising: 
a semiconductor die; 
an insulating encapsulant encapsulating the semiconductor die; and 

a first dielectric portion covering the semiconductor die and the encapsulant;
conductive vias penetrating through the first dielectric portion and electrically connected to the semiconductor die;
a first redistribution layer over the semiconductor die and the encapsulant, the first redistribution layer comprising a first redistribution portion and a second redistribution portion in contact with the first redistribution portion, the first redistribution portion and the second redistribution portion being located at different level height, 
wherein the first redistribution portion comprises a first dielectric portion and a plurality of first conductive features embedded in the first dielectric portion, the plurality of first conductive features electrically connecting the semiconductor die to the second redistribution portion, 

conductive traces disposed on the first dielectric portion; and
a second dielectric portion disposed on the first dielectric portion and covering the conductive traces, 
the second redistribution portion comprises a second dielectric portion and a plurality of second conductive features embedded in the second dielectric portion and connected to the first conductive features, 

wherein a first minimum lateral width of a conductive trace among the conductive traces is smaller than a second minimum lateral width of a conductive via among the conductive vias.
a minimum lateral width of a second conductive feature among the plurality of second conductive features is smaller than a minimum lateral width of a first conductive feature among the plurality of first conductive features.

Most of the differences between the claims amounts to a rewording of already protected limitations. The pending application does not include the limitation “a top surface of the second dielectric portion is substantially level with top surfaces of the plurality of second conductive features”. However, the limitation is not a critical element to the inventive concept of the patented claims. Having a dielectric layer be as thick as the metallization layers within it is common in the art when assembling a multilayer interconnect structure and it’s removal does not provide patentable distinction over the cited patent. 
For brevity, the dependent claims are matched to their equivalent in the cited patent without repetition of the claim language. 
Pending Claim 2 is unpatentable in view of Patented Claim 2.
Pending Claim 3 is unpatentable in view of Patented Claim 3.
Pending Claim 4 is unpatentable in view of Patented Claim 4.
Pending Claim 5 is unpatentable in view of Patented Claim 5.
Pending Claim 6 is unpatentable in view of Patented Claim 6.
Pending Claim 7 is unpatentable in view of Patented Claim 7.
Pending Claim 8 is unpatentable in view of Patented Claim 8.

Pending Claim 9 recites a method for forming a chip package, comprising:
laterally encapsulating a semiconductor die with an insulating encapsulant;
Patented Claim 9 recites a method for forming a chip package, comprising: 
laterally encapsulating a semiconductor die with an insulating encapsulant, 

forming a first dielectric portion in contact with the insulating encapsulant and the semiconductor die, the first dielectric portion comprising via holes, wherein connectors of the semiconductor die are exposed by the via holes;
forming a first dielectric portion in contact with the insulating encapsulant and the semiconductor die, the first dielectric portion comprising a plurality of via holes, wherein connectors of the semiconductor die are exposed by the plurality of via holes; 

forming a second dielectric portion on the first dielectric portion, the second dielectric portion comprising trenches above the via holes; and
forming a second dielectric portion on the first dielectric portion, the second dielectric portion comprising a plurality of trenches above the plurality of via holes; and 

forming conductive vias in the via holes and conductive traces in the trenches, wherein a first minimum lateral width of a conductive trace among the conductive traces is smaller than a second minimum lateral width of a conductive via among the conductive vias.
forming a plurality of first conductive features in the plurality of via holes and a plurality of second conductive features in the plurality of trenches, wherein a minimum lateral width of a second conductive feature among the plurality of second conductive features is smaller than a minimum lateral width of a first conductive feature among the plurality of first conductive features.

Most of the differences between the claims amounts to a rewording of already protected limitations. The pending application does not include the limitation “the plurality of second conductive features being connected to the plurality of first conductive features”. However, the limitation is not a critical element to the inventive concept of the patented claims. Having the second conductive features connected to the plurality of first conductive features forms a via structure and is redundant. The pending claims are forming a via structure and the upper and lower conductive portions would have been connected. The removal of this language does not provide patentable distinction over the cited patent. 
For brevity, the dependent claims are matched to their equivalent in the cited patent without repetition of the claim language. 

Pending Claim 10 is unpatentable in view of Patented Claim 10.
Pending Claim 11 is unpatentable in view of Patented Claim 11.
Pending Claim 12 is unpatentable in view of Patented Claim 12.
Pending Claim 13 is unpatentable in view of Patented Claim 13.
Pending Claim 14 is unpatentable in view of Patented Claim 14.

Pending Claim 15 recites a method for forming a chip package, comprising:
laterally encapsulating a semiconductor die with an insulating encapsulant;
Pending Claim 15 recites a method for forming a chip package, comprising: 
laterally encapsulating a semiconductor die with an insulating encapsulant, 

forming a first dielectric portion over the insulating encapsulant and the semiconductor die, the first dielectric portion being in contact with the insulating encapsulant and the semiconductor die, and the first dielectric portion comprising via holes;
forming a redistribution layer, comprising: 
forming a dielectric layer over the insulating encapsulant and the semiconductor die, the dielectric layer comprising a first dielectric portion and a second dielectric portion located on the first dielectric portion, the first dielectric portion being in contact with the insulating encapsulant and the semiconductor die, the first dielectric portion of the dielectric layer comprising a plurality of via holes, and 

forming a second dielectric portion, the second dielectric portion comprising first trenches located above the via holes and second trenches separated from the first trenches; and
the second dielectric portion comprising a plurality of first trenches above the via holes and a plurality of second trenches separated from the plurality of first trenches; and

forming conductive vias in the via holes, first conductive traces in the first trenches and second conductive traces in the second trenches, wherein a first minimum lateral width of a second conductive trace among the second conductive traces is smaller than a second minimum lateral width of a conductive via among the conductive vias.
forming a plurality of first conductive features in the via holes, a plurality of second conductive features in the plurality of first trenches and a plurality of third conductive features in the plurality of second trenches, wherein a minimum lateral width of a third conductive feature among the plurality of third conductive features is smaller than a minimum lateral width of a first conductive feature among the plurality of first conductive features.

Most of the differences between the claims amounts to a rewording of already protected limitations. The patented claim language includes breaking the conductive vias up into first and second conductive features. However, the limitation is not a critical element to the inventive concept of the patented claims. Having the second conductive features connected to the plurality of first conductive features forms a via structure and is redundant. The pending claims are forming a via structure and the upper (second) and lower (first) conductive portions would have been present. The removal of this language does not provide patentable distinction over the cited patent. 
For brevity, the dependent claims are matched to their equivalent in the cited patent without repetition of the claim language. 
Pending Claim 16 is unpatentable in view of Patented Claim 16.
Pending Claim 17 is unpatentable in view of Patented Claim 17.
Pending Claim 18 is unpatentable in view of Patented Claim 18.
Pending Claim 19 is unpatentable in view of Patented Claim 19.
Pending Claim 20 is unpatentable in view of Patented Claim 20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C SPALLA whose telephone number is (303)297-4298. The examiner can normally be reached Mon-Fri 10am-5pm MST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached at 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID C SPALLA/               Primary Examiner, Art Unit 2818